an internal_revenue_service appeals number release date date keke wees dear department of the treasury address any reply to pennsylvania appeals_office liberty avenue room pittsburgh pa employer_identification_number rekkk person to contact kkkkk contact telephone number contact fax number uil certified mail this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective january 20xx our revocation was made for the following reasons is not operated exclusively for exempt purposes under sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in addition under sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is operated for private rather than public interests inasmuch as nearly all the board members of the organization own interests in entities that provide services to the organization under contracts see sec_1_501_c_3_-1 example contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information we will notify the appropriate state officials of this action as required by sec_61 c you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours is appeals team manager enclosure publication cc krkkkk internal_revenue_service department of the treasury date april25 - legend org name of organization num ein number xx year certified mail - return receipt requested dear taxpayer_identification_number num form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org num schedule no or exhibit yeat petiod ended 20xx 20xx 20xx legend org name of organization num ein number nm name of individuals ad address city state country ac org program rr related_organization xr non-related organization xx date xx number whether org was operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 including a whether org org was engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org’s activities are in furtherance of a non-exempt purpose c whether org was operated for the purpose of serving a private benefit rather than public interests facts org with employer_identification_number num num was incorporated on as a nonprofit corporation in the ad on october xx 19xx the specific purposes of org were - community educational programs on wise use of credit and the sound economics of consumer credit the reduction in number of personal bankruptcies through the cooperation of welfare and legal aid social service groups merchants banks and finance companies free counseling and advisory service to help consumers help themselves consumer debt settlement or pro-rate services in cooperation with creditors at no more than a nominal fee for reimbursement or partial reimbursement of costs org filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code for a publicly_supported_organization described under internal_revenue_code sec_509 the application was signed form 886-a cev page -1- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx by nm as president of org org described its activities and operational information on page of form_1023 as and hereby quoted detailed narrative description org has been organized to provide financial management and guidance to individuals in the iow to moderate income bracket in return for a nominal fee this nominal fee will be based upon the individuals’ ability to reimburse or partially reimburse org for costs a org will organize and make accessible to the community the following educational programs that will explain the use of credit and how it affects the average consumer free counseling and advisory services to educate people on how to manage their finances and how to structure a financial budget for future use ‘free counseling and advisory services to low to moderate income individuals on how to restructure their existing financial situation seminars that will educate and inform those in the low to moderate income bracket of financial services currently available to them provide self help information and educate consumers on where to find and how to utilize information in the financial arena that would best serve their individual financial needs org will devote approximately xx of their time providing consumer debt settlement or pro-rate services in order to help prevent the low to moderate income individual from having to file personal bankruptcy in addition xx will be directed at organizing educational seminars regarding financial management and xx of time will be utilized on having free counseling sessions purposes of the organization are providing financial counseling services to low and moderate income individuals and to reduce the number of personal bankruptcies the exempt the person who will provide the counseling and debt settlement or pro-rate services will be nm as well as other individuals experienced in the area of credit counseling and financial management the officers of org listed on page of form_1023 were nm president nm chief financial officer and nm secretary supported_organization described under internal_revenue_code sec_509 and sec_170 on august xx 20xx the service recognized org as a publicly form 886-a crev page -2- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx the following is the officers directors and key employees from 19xx through 20xxx year members of board 20xx nm nm nm officers nm- president nm- vp secretary nm-cfo treasurer 20xx nm nm nm 20xx nm nm nm 20xx nm 20xx nm nm 19xx nm 19xx nm nm 19xx nm nm nm nm- president nm- vp secretary nm-cfo treasurer nm- president nm- vp secretary nm-cfo treasurer nm- president nm- vp secretary nm-cfo treasurer nm- president nm- vp secretary nm-cfo treasurer nm nm nm nm key employees nm nm nm nm nm nm nm nm nm nm nm nm nm nm nm nm and nm are sisters minutes in the minutes dated march 20xx the board discussed the recent letter sent by xr referring to org’s practice of asking for donations instead of charging clients a fee for the services xr position was that asking for a donation was the same as charging clients a fee the board was not in agreement with this interpretation since org had provided services for clients regardless of the client’s ability to give a donation org had helped many consumers and received nothing for its services in the minutes dated december 20xx the board discussed the company’s marketing and advertising campaign for the 20xx year the board decided it was in the best interest of org to continue to do business with rr corporation in the minutes dated february 20xx the board discussed org’s credit education program the credit education program consisted of educational credit form 886-acev page -3- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx counseling interactive web page educational brochures monthly mailers and educational books and materials the board mentioned that the educational counseling and materials were available at no cost to the community the president discussed the new state law about the limitation to receive dollar_figurexx for credit education credit counseling and enrollment into the ac and could not receive more than xx or dollar_figurexx for monthly maintenance of the consumer's accounts enrolled into the program the board reviewed the application requirement and authorized the president to apply and fulfill the requirement as required the board reviewed the current fees charged by org to manage clients’ debts the board discussed that in view of the current legislation org should adjust their monthly fees to conform to the regulations the board also authorized the cfo to adjust the monthly fees and also continued to provide services to anyone regardless of the amount of their debt or their ability to pay the board also discussed about the current situation with the satellite offices in ad ad and ad the officers reported that due to the bad publicity of xr many consumers had become apprehensive about credit counseling agencies and since the satellite offices had started to produce a loss to the organization the officer recommended that it would be org’s best interest to close these offices in the december 20xx minutes the board discussed the primary purpose of org was to provide the community with credit education programs on the wise use of credit and consumer credit among the methods mentioned were a monthly newsletter sent to clients who were participating in the xr other methods were in person sessions during the credit counseling sessions this would happen when a consumer called or came into the office to discuss a credit or financial related problem the credit counselor would discuss this with the consumer and during this session would teach the consumer about consumer credit in the march 20xx minutes the board discussed and authorized the president to purchase credit education materials from xr the program was called money and ‘ debt management’ where a consumer was allowed to go on org’s interactive web page on-line to take a simple test upon completion of the test the consumer was awarded a certificate and xr would place a statement on his credit report of the successful completion of the program org business plan 20xx profile during the examination org provided a copy of the business plan 20xx profile for the goal setting on a portion of the content is hereby quoted form 886-a rev page -4- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayet org num schedule no or exhibit year period ended 20xx 20xx 20xx goals credit counseling- org will conduct free credit_counseling_services to consumers services will be offered via person-to-person at the office in the field or by telephone we will also provide self-help credit counseling materials on the web credit education- org will conduct a credit education campaign which will include the following a ac coordinator mailing a monthly newsletter to clients in both spanish and english language pamphlets on credit education in both spanish and english language - provide on org’s web site educational materials debt management program- org understands that for every xx clients enrolled on the ac program client will remain on the program org also knows that we have approximately xx clients a month cancelling the program for various reasons advertising to achieve the enrollment goals establish by this business plan org will start advertising in different areas of the ad org will budget approximately xx -xx of the gross revenues to the advertising budget the advertising expenditures will increase in proportion to meet the production enrollment goals org plans to accomplish the client enrollment goals by using a marketing and advertising mix depending on the area advertising will account for xx - xx of the client’s enrollment inbound telemarketing the inbound telemarketing department will be staffed by xr that will make appointments for office and field representatives at present there are xx counselors to assist our clients more counselors will be added as determined by the senior counselor production the inbound telemarketing department is expected to make appointment on at least xx of the inbound calls they receive le if inbound telemarketing receives xx calls on a certain day the department as a whole will make xx appointments form -acrev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx telephone enrollment if a prospect is calling from an area outside of the main office or field_office range then the prospect will be given information about the program and enrolled directly over the phone outbound telemarketing outbound telemarketing is another form of marketing that will be used to accomplish our goals outbound telemarketing will be used from xx - xx of the areas in another copy of business plan provided during the initial visit at org's office the plan called for the following main office - moving to ad august 20xx satellite offices - ad - ad - ad - ad - ad - ad - ad - ad - marketing advertising - marketing department - compose of inbound and outbound telemarketing direct response target markets - org will continue to conduct direct response advertising in the markets listed above the advertising will be composed of television and radio half hours infomercials will be produced and will be advertised in these markets inbound marketing department - will be making appointments for the above mentioned advertising and enrolling clients on the phone outbound telemarketing department - will call prospects using a predictive dialer to enroll clients directly on the phone via fax or office appointments field appointments will also be available upon request form 886-acrev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org num schedule no or exhibit year petiod ended 20xx 20xx 20xx direct response mass marketing - org will purchase national advertising in order to directly enroll clients on the phone for the ac the marketing department will hold quarterly meetings with satellite office managers to discuss production enrollment development and new markets products packaging - marketing will package all new enrollment applications in labeled folders credit counseling customer service_department - all new enroliment applications will be forwarded to and assigned to this department all new client enrollment application will be assigned to a credit counselor the counselor will review each application_for the following review qc changing the client's payment due_date with their creditors any protection insurance charged to the account any over limit amounts the clients must remedy calls client welcome into the program explain resale the program to the client inform the client to change payment due dates remove protection insurance fix over limit amounts xx is the magic number org needs the clients to make xx xx consecutive payments on the program before they receive any benefits answer any questions client's payment monitor the client’s account to assure that the client has made their monthly scheduled payment to the program proposal sec_1 monitor the client’s accounts to assure that the creditors have accepted the proposals to enroll the clients on the ac processing qc data entry processing will review the client's application and will enter this into the orgbase system form 886-a crev page -7- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx will transfer the client into the client section of the orgbase system will print proposal letters to creditors and the client’s package payment due dates protection insurance will review client's payment due dates to assure there is a xx day window to allow the org payment to arrive at the creditor will e-mail creditors change_of payment due_date request will contact creditors to verify that the payment due dates has been changed electronic proposal sec_1 will issue electronic proposals to creditors will receive confirmation of same and input into the system proposal sec_1 proposal management - verifies that proposals have been accepted and that the client is set-up on the program accept proposals - data entry into the orgbase system denied proposal - re-issues new proposal contacts client to increase the amount or fix problem works with the client’s credit counselor receipt of client’s payment sec_1 cashier - accept client’s payments issues receipt sec_2 mailed payments - letter opener opens mail client’s payments enter by cashier auto pay telephone check sec_1 auto pay - debits client’s account for monthly payment telephone checks - processes telephone checks request funds disbursement disburses funds electronically mail daily client's monthly statement sec_1 sends clients monthly statements for payments mail room assures mail is printed or sorted for a discount mails out correspondence daily form 886-a crev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx org also provided a marketing campaign during the course of the examination the marketing campaign listed the following marketing campaign national advertising is placed all agents present answer the phone sec_3 all agents fill-out a lead sheet and take down the name and two phone numbers for each caller lead sheets are turned over to the marketing manager for review and redistribution the marketing manager separates the leads into appointment and direct sales the appointment leads will call the clients in the areas where org has an office to make an appointment the direct sales leads will be given to the agent to directly enroll the client on the telephone the marketing manager distributes the leads to the agents appointment leads will be distributed to the agents that are best for making appointments and the direct sales leads will be distributed to the agents that are best for selling the client on the telephone not to exceed xx leads per day it is the discretion of the marketing manager as to how many leads to distribute to every individual agent the marketing manager will maintain a sales board indicating the sales activity of the department the format enclosed is a sample of a sales board programs maintained by org ac from org’s welcome to org handout under the ac questions answers information section it explains that org will send the client a welcome package within form 886-a cev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx in order to qualify for the ac the client must have enough disposable - the two weeks of enrollment which contained a detailed report of the client’s debts enrolled on the program a time period that a client pays off the debts a monthly client statement a creditor's letters to change the payment due_date and a cd on money debt credit income to be able to pay his or her debts enrolled on the program during the first xx months on ac the client is on a probationary period the client should make xx timely consecutive payments directly to org and org will disburse the payment to creditors as scheduled after the xx months probationary period org will offer the client the opportunity to sign up for the free service of auto pay program org will mail the client a monthly client statement indicating the client's creditors and the amount of money org has received from the client and mailed to the client's creditors during the first xx months some creditors may charge clients for late fees and other fees during this period org can negotiate with the creditors to have these fees credited back to the clients’ account if the client has made the scheduled monthly payments whether the fees will be waived depended upon the creditors bookkeeping program for clients who have recent purchases on their credit cards and those credit cards’ proposals entered into ac are not accepted by the creditors or the creditors did not want to reduce the interest rate org has a bookkeeping program which enrolls these clients’ rejected credit card accounts credit education credit counseling org offers credit education materials to its clients in both spanish and english org provides clients free credit counseling through personal and or telephone interviews org s expectations org’s credit counselors also work with the clients to form a monthly budget and provide financial education about monthly budgeting and budgeting techniques credit counselors will determine what the client's needs goals and ac applications org’s clients applications were written in spanish they were translated in english there were two columns on the application on the left column it asked for the clients’ monthly income and monthly expenses on the bottom of that column there was a client declaration which the client could select from they were defined as follows have economical problems to pay my debts we am not working or earning the same as before haven’t enough to make payments to my creditors form 886-aev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx can only make the minimum payment to my creditors we are sending our payments late to our creditors am xx or more days behind on payments to my creditors we have some accounts in collections am not paying some of my accounts we are thinking of applying for bankruptcy on the right column it listed the clients’ creditor names account numbers card balances clients’ monthly payment amounts and org’s monthly payment amounts at the bottom of each credit card information it had three questions they were have you destroyed your credit cards purchases in the last xx months date creditor payment __will it change at the bottom of that column it stated the monthly contributions to org it also stated the previous payment is an approximation depending on the negotiations with the creditors once your accounts have been totally negotiated org will notify you about the payment usually after xx payments into the creditors will reduce the interest monthly charges this will depend on the creditors and not org on the bottom page of page it stated org org is a corporation in ad a non-profit federal organization c tax exempt in the ad of ad org offers the consumers free counseling and free education towards the better use with credit the program of debt withdrawal ac from org consolidates all the uninsured debts from the client into one monthly payment org will represent the interest of the client in negotiating the clients debts for a lower payment reduction or eliminating the interest reduction or eliminating the late charges client service and to establish the credit with the creditor org will handle the clients’ funds to pay the debts and monthly charges of managing the accounts org is a member of the xr xr the client’s accounts are insured for dollar_figurexx in a fiduciary account in a federal bank in addition org has a commercial service deposit of dollar_figurexx we understand we are agreement with the established conditions to enter the program of debt withdrawal the rules appear on the following page we attest that the proportionate information for me us is true and correct we have read understand and we are in agreement with the previous mentioned and with conditions and agreement with the program of debt withdrawal we recognize that the program has been explained to me us in spanish before signing form 886-acrev department of the treasury - internal_revenue_service page -11- ‘ department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx attached to the application were xx pages of conditions and agreements of the program of debt withdrawal ac information a you have applied for the management and debt withdrawal services which consolidate your uninsured debts into only one payment org will send your creditors a proposal in writing asking them to lower your monthly payments reduce or eliminate your interest reduces or eliminates the late payment charges and rotates its limits xr will only with your approval and authorization automatically deduct your monthly payment from your bank account org will process and distribute your payment to your creditors on time within xx days and will maintain records of all the transactions org will mail you a monthly account statement detailing the creditors enrolled in the program together with the details of the transactions of your account pamphlets booklets one of the org’s booklets provided during the examination it states that credit education program involves a free money management certification program which consists of ten self-directed study chapters and educational guide testing consumers are able to take a test online if they successfully pass the test org will send the consumer a certificate of completion and letters to the credit bureaus along with the completion certificate this information will be reflected on their credit report consumer is interested on purchasing a home some banks may give them a a point discount off the interest rate this motivates consumers on the importance of being credit-wise ifa org has another pamphlet called welcome debt management program which explains the services provided by org org provides free credit counseling free credit education and debt management program for the credit counseling and educational programs it creates a personal monthly budget analysis and recommendations the ac is to consolidate a debtor's debt into a single monthly payment employee hiring org placed advertisement on xr and other advertising companies to hire its personnel the advertisement on xr spelled out as sales telemarketing bilingual spanish english training available good pay plus bonus benefits all shifts full-time part-time xx form 886-a rev department of the treasury - internal_revenue_service page -12- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org num schedule no or exhibit year period ended 20xx 20xx 20xx another advertisement on xr was as follows xrs is now hiring bilingual spanish english telemarketers training available for information call xx telemarketing script org’s scripts were written in spanish they were translated in english and some were listed as follows script used by org’s credit counselors during client contact page introduction speak slowly with a firm voice can speak with name of client mr miss name of client my name is your name am a credit advisor from org we are calling you to speak to you about your debts and your credit situation we have some good news that might help you permit me to ask you some questions to see if you qualify for our program break the ice comment something about their voice weather accent etc the client has to be relaxed pre-qualify the client mr miss about how much do you owe on your credit cards make a note do you have credit cards do you have any personal loans or other types of debts if the client doesn’t have any type of credit cards personal loans collections etc stop don’t continue explain to the client that the program is designed for credit cards credibility permit me to explain to you who we are form 886-a cev department of the treasury - internal_revenue_service page -13- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx org is one of the largest organizations in the ad that has to do with credit education and the consolidation of your debts we work nationally and are recognized among all the creditors and the federal government with more than xx years experience we have been able to help many persons like yourself obtain credit education and to pay their debts with the use of our management program and debt withdrawal in a short_period am sure a that you have heard about our company or you know someone who is using our services script used by org’s credit counselors during client contact page explain the program permit us to explain our program the withdrawal and debt management program consolidates all your uninsured debts with only one monthly payment we negotiate with your creditors to reduce the interest from your second shutt down would you like to pay less each month usually our monthly payment is less than the monthly payment that you are making at this moment first shutt down you are interested in having only one monthly payment from all your debts right yes yes yes yes third shutt down eliminating or reducing your interest from your accounts you can pay your debts in half the normal time am sure that you are interested a to get out as fast as you can from your debts right enroliment fine the way we work is very simple we make you a free analysis on the telephone about your debts accounts and in this way you pay your debts much faster department of the treasury - internal_revenue_service form 886-acev page -14- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org num schedule no or exhibit yeat period ended 20xx 20xx 20xx will ask you some questions and in this way will be able to tell you how much you can save if you enroll in our program data entry analysis first of all permit me to write your name and address to give you a free analysis script used by org’s credit counselors during client contact page tell me who is it you owe take the number of his credit cards if possible put the information in the system get all the information possible close very good sir miss our results analysis tell the client good news about how much he can save enrolling in the program and how rapidly he'll pay his debts dollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figurechargedollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figure mr miss the cost for enrolling is only dollar_figurexx telephone check need you to get your checkbook and make a check to the name of org for the amount of dollar_figurexx please tell me what the number on the check is and read the numbers that appear at the bottom from left to right make the client go for his checkbook and wait for the client to write the check to org after the client writes the check ask the client the number of the check and the numbers that appear on the bottom part of the check if the client asks why tell him that it is for identification purposes once the client has written the check tell him mr miss enroll for your records this is your receipt from our transaction hold on to the check that you have used to form 886-a crev department of the treasury - internal_revenue_service page -15- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx we will make your check here in our office script used by org’s credit counselors during client contact page speech assessment from telemarketing - are you paying a high interest are you actually working yes no what is your average income dollar_figure familiarize- asking if has other incomes how much dollar_figure other __saving sec_3 do you have your cards on a promotional interest mr miss are you married a yes ___no others decision with alone wife whom do you make do you have the last statements from your debt accounts from how long a time are you up to date with your payments or are you behind how far behind do you have plans to refinance your home or car yes no how do you pay your debts cash check or money order do you have other debts other than the ones mentioned note it is very important that the consultant has this information can you indicate how you get to your home the cross streets ask them to write the name of the street you understand that this is not a loan right if you decided this with your husband a it is very important that he be present form 886-a ev department of the treasury - internal_revenue_service page -16- department of the treasury - internal_revenue_service explanation of items form_886 a _ name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx confirm the day and hour of the final dialogue important reconfirm the appointment the same day in the evening script used by org’s credit counselors during client contact page in the following step will need you to put together all the statements from your creditors and when you have assembled them give me a call by telephone so that we can continue with your enrollment credit education mr miss educative material about credit to help you control and obtain the best use for your credit with org you will receive all months pamphlets or the credit education program is included and works together with the withdrawal and management program you need to participate in the educative program reading the educative material and verifying the information about the condition of your accounts every month you will call the organization and participate with your education consultants am sure that you are interested a in obtaining the education in converting into a better caring consumer the client will answer of course ending mr miss my name is us directly at xx it has been a pleasure to serve you a please enroll me and your enrollment number is you can call want to congratulate you in enrolling in the org program you have made a very good decision you have a nice day form 886-a cev department of the treasury - internal_revenue_service page -17- department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org num schedule no or exhibit yeat period ended 20xx 20xx 20xx script used by org's credit counselors during client contact page ac introduction hello can speak with mr miss rr about your debt and credit situation with good-news that could be valuable for you allow me to ask you some quick questions to see if you qualify lam calling from the are you like the majority of ad with credit card debt uninsured loans etc fine we have developed a program very powerful in reducing debts that can take you completely out of debt to times more rapidly then if you pay how much would you say you owe on insured accounts right now like credit cards insured loans from banks medical and hospital bills etc obtain the amount from the client pay attention to the rule according to the amount of debts you told me we could help you out of debt in approximately months with one monthly payment of dollar_figure can you pay this amount have you noticed that when you make your monthly payment your balance doesn’t go down very much that's for two reasons the interest you are paying is very high and why because we debtors have never taken classes on how we should pay our debts do you have late payment charges or charges for being right now over the limit with your credit cards yes yes fine we can stop the charges on late payments and turn over the limit and correct your credit report to help you if not fine we can help you reduce or eliminate the interests and lower your monthly payment so that you can liquidate your debts in to years this is the way the program works we will enroll you fine in the program and a service representative will call the client what they will do is work with your creditors to reduce or eliminate your interests for charges on late payments restructure your debts form 886-a crev department of the treasury - internal_revenue_service page -18- department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org num schedule no or exhibit year petiod ended 20xx 20xx 20xx training scripts for employees the following scripts were also in spanish translation was completed as follows script page used by the employees as what is persuasion discover the necessities of the prospective client establish a friendship give a little information only what is sufficient to get an idea of the program close the appointment using the name on the person on the list immediately being very pleasant and not speaking very rapidly nor very slow just normal good morning afternoon night is this where i find__ please if the person on the list is not there be cordial and pleasantly got out of the situation and attempt to find him when-the correct person is on the line present yourself with your complete name and the name of the company xrs without debt from org you still live at address on the reason for my call is that in our good morning my name is the list very good mr miss computer your name came out indicating that you have credit cards where you are paying a very high interest our company can help you get out of your debts wait for the response mr miss your time to ask you some questions and see how we can help you wait for the response if the response is positive then you continue if it is not simply thank them very much for their time and call another person when we are asking questions we must apply the law xx to xx xx we will listen xx we'll speak only to ask questions if you would be as kind as to lend me a few minutes of -actually what credit cards do you have it’s important to know what bank don’t speak listen - more or less how much do you owe - are you aware of the money you are giving away in interest form 886-a crev department of the treasury - internal_revenue_service page -19- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx - what would you like to change from your actual situation with your debts depending on the persons response we will decide if we will continue or not the response we are looking for are the benefits we offer only one payment reducing the interest and to pay the account in a short_period - if the client qualifies start to apply closure establish a friendship give them some information and close the appointment are you interested in close then mr miss emphasis on what the prospect mentioned in response to what he would like to change getting out of debt as soon as possible and lowering the rate of interests etc etc we'll respond to the prospect that he buy the benefits that he wants not what we want you told me that your rate of interest was xx to xx or maybe even more or less then xx this is a very high interest close mr miss rate of interest that you are paying to be able to reduce your monthly payments would you like to reduce the high script page used by the employees as t we must know our objective if we do not know what we specifically want which will be the final result we are at a risk of being influence by the prospectus if his objective is clearer the majority of the time it’s to say no thank you our specific objective is pre-qualify the prospective and open the doors to our consultants il leave our emotions out there will be some people that will not want us to call them for anything we cannot get angry or depress or be very enthusiastic let's not forget that we can always say excuse me for bothering you never forget that we simply called them we didn’t ruin their life and if they won't accept the appointment the ones who lose out will be them not us because they are the ones who need a solution now we have many many more persons to call lll to persuade is to inspire and not manipulate the best persuasion is when you make the prospect believe that it was his idea to entertain a consultant a common salesman can make a shark attempt and form 886-acrev department of the treasury - internal_revenue_service page -20- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org num schedule no or exhibit year petiod ended 20xx 20xx 20xx experiment in being a vegetarian a super professional in persuasion can make the shark believe that becoming a vegetarian was his idea and that the shark could also convince his friends in becoming vegetarians iv failure does not exist it’s only an opportunity to learn when someone is rude with us or we think we now have him and no appointment can be made you only have to analysis and learn from this v we have to make ourselves responsible for the results we must believe that if we do not obtain the desired results that it is our responsibility to learn from it and make the changes or necessary adjustments org provided copies of memorandum for interoffice communication during the course of examination one of the memo was addressed to the marketing personnel since the memo was stored on the computer it was printed with the current date 20xx the print date the memo is regarding marketing objectives the memo is hereby quoted to all marketing personnel on wednesday october org began the national marketing campaign by advertising on the xr this means that our commercial will be viewed throughout the ad as such calls will be coming from all areas of the ad the idea is to make appointments for our representatives when the call comes from an area where we have an office and or representative in areas where we do not have offices and or representatives then the idea is to have our agents directly enroll these clients on the telephone to justify the investment in advertising the company’s goal are the following all agents are to enroll xx xx clients daily and make xx xx appointments daily will personally be reviewing the marketing weekly production report to determine who and why the agents is not in compliance then will recommend corrective actions if necessary form 886-a crev page -21- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx need everyone’s help please focus on doing your xx enrollments and your xx appointments daily if you are having problems see me or one of the supervisors now will be expecting results and am available to give you sales tips if you have any questions please feel free to contact me personally nm president number of clients the number of clients in the org’s program was as follows of clients 20xx ac program completed ac 20xx 20xx x x x x x x lead providers org utilized the following lead providers for potential clients name xr xr xr xr xr xr xr xr xr xr xr xr xr xr xr xr form 886-acrev page -22- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx org paid the above referral centers the following as marketing fees category marketing fees xx 20xx xx 20xx xx 20xx org signed a broker agreement with each of the above referral centers the contract cails for the following responsibilities from the broker and org broker is to complete an accurate program application form for each prospective client who has been approved by org broker is to complete an accurate enrollment package including filling out the creditor’s notification letter and changing creditor's payment due dates if the client’s account is over the limit the broker is to explain to the client that his or her account will continue to be charged an over limit fee while the account is over the limit broker is to make a prudent independent judgment to determine if each client will satisfy the criteria for the org program as communicated to broker by org from time to time org may change said criteria during the term of this agreement broker is to make an independent prudent judgement whether bankruptcy is the only viable option for a client’s financial circumstances broker is to make an independent prudent judgement that the client is so financially sound as not to be a good candidate for the org program broker is to explain the org program and process clearly to each client dollar_figure for each period consisting of one calendar month broker is to complete and forward to org accurate and complete program applications forms for twelve new clients who meet org s program participation criteria if broker fails to make the requisite number of client enroliments for a period of three consecutive calendar months and broker has no communication with org this agreement is deemed terminated immediately without the need for further action or notice by org to terminate this agreement dollar_figure broker is not to accept or receive any client’s monthly program payment each client should make all debtors monthly program payments directly to org form 886-a crev department of the treasury - internal_revenue_service page -23- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx dollar_figure broker agrees that it will provide its services with respect to a debt management program including but not limited to marketing or promotion of the debt management program and identification solicitation referral and enroliment of clients in a debt management program solely and exclusively for the benefit of org during the term of this agreement org shall be responsible for negotiating payment arrangements with the creditors of each client receiving each client's payments depositing each client's payments into a segregated client trust account and distributing each client’s funds to his or her creditors pursuant to the payment plan org shall also communicate with each client and his or her creditors and provide a monthly statement to each client of the client’s monthly payment due to creditors org shall provide broker on a monthly basis with a statement setting forth the name of each client enrolled by broker and the last payment_date of client for such client org will pay the broker the amount of dollar_figurexx from the dollar_figurexx org monthly contribution paid_by each such client the dollar_figurexx marketing fee per client shall hereinafter be referred to as fee in the event that some clients monthly contributions may very the following scale of marketing fees should be observed scales of marketing fees paid to brokers if the client’s monthly contribution is dollar_figurexx than the broker fee is dollar_figurexx if the client's monthly contribution is dollar_figurexx than the broker fee is dollar_figurexx _if the client's monthly contribution is dollar_figurexx than the broker fee is dollar_figurexx if the client’s monthly contribution is dollar_figurexx than the broker fee is dollar_figurexx if the client's monthly contribution is dollar_figurexx than the broker fee is xx fees charged prior to february 20xx org stated that prior to february 20xx org did not charge clients any fees org’s credit counselor would ask the client if he she would like to make a voluntary donation for the initial enrollment into the ac program in addition client's enrolling on the ac was also asked to make a monthly contribution to help the organization offset the cost of administrating the program the monthly contribution ranged from dollar_figurexx to form 886-ackev page -24- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx dollar_figurexx the monthly contribution was determined by the amount of the client’s debt at the time the client enrolled in the ac after february 20xxx for clients who enrolled in the ac from this period and on he she was asked to pay an initial dollar_figurexx enrollment fee and a monthly contribution equal to xx of their monthly payments not to exceed dollar_figurexx per month in 20xx the guidelines changed to charging clients monthly contribution to xx not to exceed dollar_figurexx per month org’s system showed the number of clients who paid the initial enrollment fees and the monthly contributions 20xx category x monthly contribution initial enrollment fee x 20xx x x org claimed that its old software system had problem and couldn't retrieve 20xx year data org system also did not have any information showing the number of clients who did not make the monthly contributions and the initial dollar_figurexx enrollment fee it also did not have any data showing the number of clients who did not make the monthly contributions but paid the initial dollar_figurexx enrollment fee financial data revenue for the years under examination org received its funding from the following 20xx 20xx 20xx category x monthly fees x fair share x fair share billed fair share voluntary x x clients fee x others total x x x x x x x x x x x x x expenses form 886-acev department of the treasury - internal_revenue_service page -25- department of the treasury - internal_revenue_service explanation of items form 886a na eye schedule no or exhibit year period ended 20xx 20xx 20xx for the years under examination org incurred the following expenses x x x x e o e d e d e o e o l x x e o e o e o e o e v e o e e o f e o f e o e o f e o x o x x e o x l 20xx 20xx 20xx categories advertising marketing fees salaries wages service fee printing exp educational exp postage delivery office expense office supplies professional fee rent telephone other expenses subtotal expenses extraordinary expenses expense from prior year total expenses e o k d e o e e v e k k k k k k k k k k k m k m k m k m k m x y k xx e k e o l k y k e k o k e k o e o k y e k l k x o k e k l k l e o e l e l e l e l e e l e k x e f e f e l x x xx x e k m h bank statements org maintained the following accounts as of the end of each tax_year under examination the account balance shown on the general ledger for these accounts were as follows 20xx x x x x x x x account xr- xx xr-xx xr-xx xr-xx xr-xx xr-xx xr-xx 20xx 20xx xx total x x x - offices form 886-a crev department of the treasury - internal_revenue_service page -26- x x x x x x x x x x x x x xx name of taxpayer org num form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx in 20xx year org had xx offices and they were located in ad ad ad ad ad and ad in 20xx year org had xx offices the ad office was no longer in existence in 20xx org had xx offices one in ad and the other in ad org paid xx individuals as independent contractors ic who worked in these offices in 20xx however the number of so-called independent contractors dropped to in 20xx year and down to xx in 20xx year org would mail the ac application forms for them to sign up the clients these individuals would receive commissions and bonuses to contact potential clients by phone and also conducted face to face appointment the bonus was calculated based on the number of clients they performed services to bonus would be dollar_figurexx if they serviced xx clients in one week and the bonus would be dollar_figurexx if they serviced fifteen clients in one week once the ac paperwork was completed they were forwarded to the org’s main office in ad for further processing and org’s employees could contact the clients for further guidance if they serviced xx clients in xx week the bonus was dollar_figurexx org had xx employees in 20xx and they were broken down into the following different areas administrative - xx employees ac payment processing- xx employees credit counseling - xx employees of which xx employees received less than dollar_figurexx for wages credit education - xx employees customer service - xx employees org provided a spreadsheet showing the total bonus payments made to the credit counselors was dollar_figurexx in 20xx year however when asked for details as to how the bonus was determined org did not provide any explanation org ceased to give out bonus in 20xx and 20xx years during the interview with the nm on january 20xx nm mentioned that in order to be a counselor the individual has to be with org __ for at least xx months and take an in house test to be a qualified certified counselor the individual must attend xx to xx classes with a minimum of xx hours and then take a test at the local colleges on financial education’ outreach educational program in an interview conducted with nm during the examination process nm mentioned that org provided one seminar in the ad in 20xx year during the periods between 20xx and 20xx years org conducted about xx to xx in-house seminars there were materials given to the participants the seminars started with an form 886-a ev department of the treasury - internal_revenue_service page -27- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx introduction to org___ and nm nm then talked about the situation through questions and answers and depended upon what questions or problems that the participants had however there was no documentation showing how many participants attended these seminars in another written response from org regarding to the service's document request idr org stated that org did not keep records of seminars it provided during 20xx 20xx and 20xx however the in-house seminars and field seminars were conducted by nm and nm there were at least four in-house seminars conducted at org’s office in the ad in 20xx and 20xx years there was at least xx in-house seminars conducted by org each year clients educational program during the examination process org was asked to explain in details as to how org provided financial management and guidance to individuals org responded by stating the following manner and hereby quoted a first an interview is scheduled in person or by telephone with a certified credit counselor to determine the following b the counselor's job entails what is the best way to communicate with the client the counselor must determine whether the client is a social persuasive nonverbal expressive or cognitive communicator c the counselor will listen to the client to determine the client’s financial problem s and lack of financial education the counselor will share as much information with the client d the counselor must first create a relationship of confidence in which the client is comfortable sharing information about his or her personal finances e the counselor must gather all the facts about the client's financial situation f personal monthly budget write down and create the client’s current budget and go through the items that client spends money on to identify consistent patterns of spending g educate and define determine what are the clients essential vs non-essential purchases form 886-a crev department of the treasury - internal_revenue_service page -28- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx h alternative spending patterns education present the client with alternative spending patterns such as taking his lunch to work instead of spending money on eating out lunch everyday i creditor debt profile education create a debt profile to show the client how much debt he or she owes and what it will take to service this debt and how long the client will be paying off this debt j debt repayment alternatives education present the client with ways to pay off their debts ranging from re-organizing debt load shift debt load loans refinance debt management program debt negotiation program and bankruptcy k goal-setting education it is important to know what creditors are disturbing the client and to set temporary short term goals paying of a creditor educate the client on setting short mid and long term goals this gives the client a sense of accomplishment i planning education establish a vision for long-term goals purchase of vehicle school home clients want to be able to come out of debt or get a handle on their debts in order to continue with their lives and live their dreams of living a better life m monitoring record keeping education monitor and record financial progress this will allow the client to visualize their progress and to make any and all necessary corrections necessary n revised monthly budget education the counselor and the client will create a revised monthly budget for the client's financial management the counselor will present to the client oral written materials and booklets on tips on financial management and guidance p if the client’ problem deals with paying creditors the counselor may instruct the client on how the client may resolve his or her debts on his own or the counselor may place the client on a debt management program or the bookkeeping program when the client needs less help q educational information on a monthly basis org will send the client educational information of debt credit and money management form 886-a crev department of the treasury - internal_revenue_service page -29- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx r referral information org will also send the client a list of debt credit and money management resource materials and or references for the client to request any educational or referral information necessary s customer service org will provide for clients intervention or customer service with the client's creditors to assure that the creditors are helping the clients get out of debt t debt credit negotiation education the counselor contacts the creditors and negotiates a reduction or elimination of interest and fees the counselors also - ask the creditors to re-age the client's credit bureaus reports to current u clients helps himself the clients negotiate with the creditors to have any late fees or overlimit fees waived v financial statements audit goal monitoring the counselors every quarter xx xx months ask the client to send in their creditor's statements to audit the progress in paying off the debt and to audit the statements to assure that the creditors are properly crediting the client's accounts this auditing is conducted with the assistance and participation of the client org provided clients with financial education seminars booklets website education etc credit counseling and education on how the client may help himself manage his or her finances credit counseling and education in enrolling the client participation on the debt management program and or bookkeeping program providing clients management and guidance by referring clients to resource information and referrals however when asked for the above detail reports from a list of sample clients the clients files only contained the following documents financial personalized plan checksheet determining client’s need’s questionnaire checksheet budget worksheet client’s list of credit cards balances client responsibilities statement privacy policy statement notes from org’s computer system stating when the client was contacted and correspondence between org and the client regarding paperwork needed for the ac related entities transactions form 886-a cev department of the treasury - internal_revenue_service page -30- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx lawsuit in 20xx org lost a lawsuit for breach of contract against some of its referral centers the amount entered against org was dollar_figurexx in the minutes dated april 20xx the board met to discuss a settlement offer in the nm v org judgment nm suggested to the board to offer the judgment creditors xx dollar_figurexx cash in one lump sum for complete satisfaction of the outstanding judgment nm suggested that xx dollar_figurexx could come from org’s fund from the dollar_figurexx frozen trust accounts and org would borrow the remaining dollar_figurexx the board authorized and instructed nm to offer and execute a settlement agreement and pay the judgment creditors for dollar_figurexx org entered into a loan agreement with nm on may 20xx for dollar_figurexx with an interest rate of xx the repayment period was xx months from april 20xx the first installment_payment of dollar_figurexx was paid in june 20xx the second installment_payment of dollar_figurexx was paid in july 20xx the remaining dollar_figurexx would be amortized over xx months at dollar_figurexx per month however upon reviewing org’s general ledger org already paid off the outstanding loan amount in july 20xx office location for the ad office starting in november 20xx org rented the office space from its president's for-profit entity rr aka rr the monthly rent was dollar_figurexx for the xx square foot office in addition to the rental office space org also rented office furniture from rr for a payment of dollar_figurexx per month for the years 20xx and 20xx both contracts were signed by nm as chief financial officer of org and nm as secretary and vice president for rr the total payments on the office rents and furniture rents were as follows categories office rental furniture rental total x 20xx x xx x 20xx x x x 20xx x x in december 20xx org issued a duplicate advance check payment for the rent for january 20xx it was check number xx dated december 20xx for a total amount of dollar_figurexx there was no indication that the money was returned to org in the year 20xx advertising form 886-a cev department of the treasury - internal_revenue_service page -31- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx on may 20xx org entered into an advertising contract with rr this for- profit corporation was owned by nm who was the vice president and secretary of org the contract called for org to purchase tv spots and radio spots exclusively through rr the spots would air from monday through saturday from am to 00pm the contract was signed by nm for rr and -___‘nm as chief financial officer of org org incurred the following advertising expenses through advertising its services on tv or radio during the first three months of 20xx year org paid advertising expenses directly to various tv or radio stations starting in april 2oxx org made ail advertising payments directly to rr rr received xx commissions from these payments org incurred the following advertising expenses for the three years category x advertising x 20xx 20xx 20xx x processing service on january 20xx org entered into a contract with rr rr _ a for-profit entity related to one of the members of the board_of director nm according to the public records nm is the owner of rr’ nm is the president and ___ nm is the registered agent the contract agreement was signed by nm for rr____ andi nm for org in february 20xx rr provided data processing service for org and charged the following fees per client enrollment new client’s application processing client's portfolio statements distributing client's payments ac consultation processing services m m x t k l the january 20xx contract called for the service commencement_date in april 20xx on may 20xx rr sent a correspondence to org regarding the february contract the letter stated and hereby quoted as you know rr quoted you our best prices in the processing services outlined in our contract as per our discussions you mentioned that org would be willing to offset some of our expenses by helping us with our monthly rental payments starting in the month of june 20xx through december 20xx please mail us the june rental payment as soon as possible form 886-a crev department of the treasury - internal_revenue_service page -32- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org num schedule no or exhibit year period ended 20xx 20xx 20xx as per our agreement rr is willing to hire any displaced org employees as long as org continues to pay the employee’s benefit only for the remainder of 20xx with regards to counseling fees these fees will be determined on an individual basis org paid a total amount of around dollar_figurexx torr__in 20xx year which included payments for rr office space rentals medical benefits for rr _ office expenses in november 20xx the service between org and rr inc was terminated rr _ received the following payments in total employees and year dollar_figurexx 20xx amount when asked about why org paid rr for some of the above payments in advance in early 20xx year before the service was actually performed org responded by stating rr spent a considerable amount of time and money to adjust their operations to comply with org’s needs rr asked org to release some of the funds to them early to help them with their cash_flow law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt form 886-a fev department of the treasury - internal_revenue_service page -33- _ name of taxpayer org num department of the treasury - internal_revenue_service form_886 a explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose sec_1_501_c_3_-1 of improving or developing his capabilities and instruction of the public on useful and beneficial subjects washington d c inc v ad 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in better business bureau of in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 form 886-a crev department of the treasury - internal_revenue_service page -34- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - d i b for this it charged no fee the court found that the counseling programs form 886-acev department of the treasury - internal_revenue_service page -35- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v ad u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v ad discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir 19xx reasonable_compensation does not constitute inurement 276_f2d_476 cir form 886-acrev page -36- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_8 a name of taxpayer explanation of items org num schedule no or exhibit year period ended 20xx 20xx 20xx where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization's net_earnings inured to the benefit of that private shareholder easter house v ad cl_ct that such loans were made showed that the companies controlled by the private shareholder had a source of loan credit in the organization the credit repair organizations act croa u s c et seq effective april 19xx imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j 19xx businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c telemarketers calling to solicit charitable_contributions are not covered by the registry however if a request is made to not call again the telemarketers are required to honor such request if they subsequently call again they may be subject_to a fine of up to dollar_figure in revrul_98_15 the service ruled that an important factor in evaluating joint ventures between exempt_organizations and for-profit entities is the degree of control retained by the exempt entity in operating the joint_venture department of the treasury - internal_revenue_service form 886-aev page -37- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org num schedule no or exhibit year petiod ended 20xx 20xx 20xx sec_501 of the internal_revenue_code prohibits an organization from participating in or intervening in any political campaign on behalf of or in opposition to any candidate for public_office taxpayer's position org s position has not been determined government's position the service contends that org has a more than insubstantial nonexempt purpose in addition the related transactions between org and the related for-profit entities had substantially enriched the officers both of these reasons are ground for revoking the sec_501 exempt status of org org's total source of funding was from fair share contributions and monthly account maintenance fees org did not receive any private or governmental grants for the years under examination org had completely relied on creditors’ fair share and clients’ fees for its operation org conducted one seminar in 20xx year and during 20xx and 20xx years org conducted at least six in-house seminars however org was unable to provide documentation to demonstrate the seminars did actually incur by reviewing the financial statements org spent about dollar_figurexx to dollar_figurexx in these three years on educational expenses on the contrary org spent around dollar_figurexx to dollar_figurexx in advertising and referral services in these years for recruiting potential clients the significant amount of advertising expenditures was incurred in order to meet the production enrollment goals for org’s business plan org had three board members and three officers for the years under examination and they are not a community based board one board member who was also an officer was member ’ the for-profit entities rr aka rr and rr nm he also runs org's daily operation another board nm are sisters ' nm is also the officer for nm and another officer from org’s business plans marketing campaign memorandum to its marketing personnels and scripts used by org’s employees org devotes itself entirely xx of its time and effort in promoting its ac to its potential clients even though form_1023 called for xx of its activity in ac on its activities statement on f in reality org’s daily operation contradicts to what was stated on the form_1023 org’s clients are from the lead providers or through the advertising tv media form 886-a rev page -38- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org num schedule no or exhibit year period ended 20xx 20xx 20xx they were not individuals referred by other sources such as from employers unions or community group org also charges fee for its ac services and operates as a fee for service business even though in the minutes dated march 20xx it stated that org had provided services for clients regardless of the client’s ability to give a donation and org had helped many consumers and received nothing for its services when asked for the number of clients who made monthly contributions from dollar_figurexx through dollar_figurexx for 20xx year org did not have any records at all for 20xx and 20xx years when asked for the number of clients who did not make the monthly contribution and the initial enrollment fee org claimed that its computer system did not provide this data when asked for the number of clients who did not make the monthly contribution but paid the initial enroliment fees org again claimed that its computer system did not provide this data however org was able to provide the number of clients who made the monthly contribution but did not pay the initial enrollment fees in summary org did not have any client who did not have to pay for the services he she received from org for the related_party transactions org rented the office space and furniture from its president's for-profit entity rr for 20xx and 20xx years for org's advertising expense org entered into an agreement with its officer nm’s for-profit entity rr for these three years period org paid around dollar_figurexx to rr for its commissions in 20xx org entered into a contract with rr rr which nm is the owner org not only made advance_payments to rr to help rr with their cash_flow and for rr to adjust its operations to comply with org’s needs org also paid for rr for its office rental payments medical benefits for rr’s employees and rr’s office expenses all these transactions created substantial private benefits to the for-profit entities similar to the case of 71_tc_1067 which the court addressed in that case that the payments were a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations conclusion in summary org was not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of org’s activities are in furtherance of a non-exempt purpose org was operated for the purpose of serving a private benefit rather than public interest accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective january xx form 886-a crev page -39- department of the treasury - internal_revenue_service
